DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-9, 11-20, 24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the method recited in claims 1, 9, and 17; in particular a first material/segment extending continuously from the first surface of the carrier to a second surface of the carrier furthest from the substrate; a second material/segment extending continuously from the first surface of the carrier to the second surface of the carrier, wherein the second material is different from the first material and is disposed laterally adjacent to the first material, wherein the first material and the second material of the carrier are chosen to increase a warpage of the substrate at a reflow temperature compared with a room temperature; and a multi-layer structure laterally between and in contact with the first material and the second material, wherein the multi-layer structure extends continuously from the first surface of the carrier to the second surface of the carrier, wherein the multi-layer structure comprises: a first sublayer; and a second sublayer over the first sublayer, wherein sidewalls of the first sublayer are aligned with respective sidewalls of the second sublayer, wherein each of the first material, the second material, the first sublayer, and the second sublayer comprises a different material/CTE; removing the carrier from the substrate after the reflow process, where the carrier is intact after removing the carrier; and after removing the carrier, attaching a first surface of another substrate to the first surface of the carrier and giving “intact” the meaning “untouched especially by anything that harms or diminished”, which is from https://www.merriam-webster.com/dictionary/intact .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                

/ERIN B SAAD/Primary Examiner, Art Unit 1735